DETAILED ACTION
Status of Claims
Claims 1 – 8 are pending.
Claims 1 and 5 are independent.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US Patent Application Publication No. 2014/0316651.)

As per claim 1, Cho teaches a power supply device comprising: 
a combination of one power supply module [first auxiliary battery 4a, fig. 1] of a plurality of power supply modules having different power supply performances [main battery 3, first auxiliary battery 4a and second auxiliary battery 4b, fig. 1] and one controller [first controller 21, fig. 1] of a plurality of controllers having different functions [first controller 21 and second controller 22, fig.1,  0020: first controller 21 that measures a voltage Vo of the first and second auxiliary batteries 4a and 4b and that selectively supplies surplus power of the main battery 3 to the battery having a lower charge amount, 0021: a second controller 22 for selectively supplying charge power of the first and second auxiliary batteries 4a and 4b to an air conditioner 6 and a heater 5 ], which are selectively combined, wherein each of the plurality of power supply modules comprises a power supply module side connection portion common to the plurality of power supply modules, and each of the plurality of controllers comprises a controller side connection portion common to the plurality of controllers and connectable to the power supply module side connection portion, to allow the one power supply module and the one controller are selectively combined [first controller connects and charges up first auxiliary battery, 0010: …first and second auxiliary batteries that store surplus power of the main battery; a first controller connected between the main battery and the first and second auxiliary batteries to selectively supply surplus power of the main battery to the battery having a lower charge amount in the first and second auxiliary batteries; a second controller connected between an output terminal of the first and second auxiliary batteries and the air conditioner and the heater to selectively supply charge power of the first and second auxiliary batteries to the air conditioner and the heater… ].

As per claim 2, Cho teaches the power supply device according to claim 1, wherein the power supply performances are related to discharge voltages of the power supply modules [0033, 0034: auxiliary batteries 4a and 4b may have different voltages].

As per claim 3, Cho teaches the power supply device according to claim 1, wherein the power supply device serves as an auxiliary power supply device provided on a power supply path between a main power supply and a power supply target of a power supply, and wherein the functions are to control charging and discharging of the power supply module, including a function of boosting a voltage of the main power supply through the charging and discharging of the power supply module and a function of backing up the power supply at a time of failure of the main power supply through the charging and discharging of the power supply module [0013: by additionally installing at least two auxiliary batteries that can store surplus power of a main battery installed in a vehicle, …and by checking a charge voltage of at least two auxiliary batteries, charging is performed from a battery having a lower charge amount, and when starting is not performed due to discharge of the main battery, by performing temporary starting of the vehicle by at least two auxiliary batteries …, even when the main battery is completely discharged…].

As per claim 4, Cho teaches the power supply device according to claim 1, wherein the combination comprises only the one power supply module without combining the one controller [0010: second controller uses first auxiliary battery to power components while first controller does not charge first auxiliary battery].

As per claim 5, Cho teaches a method for providing a power supply device comprising a combination of one power supply module of a plurality of power supply modules having 
a power supply module selection process in which the one power supply module [first auxiliary battery 4a, fig. 1] is selected from the plurality of power supply modules having the different power supply performances [main battery 3, first auxiliary battery 4a and second auxiliary battery 4b, fig. 1], each of the plurality of power supply modules comprising a power supply module side connection portion common to the plurality of power supply modules; and 
a controller selection process in which the one controller [first controller 21, fig. 1]  is selected from the plurality of controllers having different functions [first controller 21 and second controller 22, fig.1,  0020: first controller 21 that measures a voltage Vo of the first and second auxiliary batteries 4a and 4b and that selectively supplies surplus power of the main battery 3 to the battery having a lower charge amount, 0021: a second controller 22 for selectively supplying charge power of the first and second auxiliary batteries 4a and 4b to an air conditioner 6 and a heater 5 ],, each of the plurality of controllers a controller side connection portion common to the plurality of controllers and connectable to the power supply module side connection portion[first controller connects and charges up first auxiliary battery, 0010: …first and second auxiliary batteries that store surplus power of the main battery; a first controller connected between the main battery and the first and second auxiliary batteries to selectively supply surplus power of the main battery to the battery having a lower charge amount in the first and second auxiliary batteries; a second controller connected between an output terminal of the first and second auxiliary batteries and the air conditioner and the heater to selectively supply charge power of the first and second auxiliary batteries to the air conditioner and the heater… ]..

As per claim 6, Cho teaches the method for providing the power supply device according to claim 5, wherein the power supply performances of the power supply modules to be selected in the power supply module selection process are related to discharge voltages of the power supply modules [0033, 0034: auxiliary batteries 4a and 4b may have different voltages].

As per claim 7, Cho teaches the method for providing the power supply device according to claim 5, wherein the power supply device serves as an auxiliary power supply device provided on a power supply path between a main power supply and a power supply target of a power supply, and wherein the functions of the controllers to be selected in the controller selection process are to control charging and discharging of the power supply module, including a function of boosting a voltage of the main power supply through the charging and discharging of the power supply module and a function of backing up the power supply at a time of failure of the main power supply through the charging and discharging of the power supply module [0013: by additionally installing at least two auxiliary batteries that can store surplus power of a main battery installed in a vehicle, …and by checking a charge voltage of at least two auxiliary batteries, charging is performed from a battery having a lower charge amount, and when starting is not performed due to discharge of the main battery, by performing temporary starting of the vehicle by at least two auxiliary batteries …, even when the main battery is completely discharged…].

As per claim 8, Cho teaches the method for providing the power supply device according to claim 5, wherein the controller selection process includes a case of selecting the combination comprising only the one power supply module without combining the controller [0010: second controller uses first auxiliary battery to power components while first controller does not charge first auxiliary battery].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hendrix et al. (US Patent Application Publication No. 2019/0052119) is cited to teach an electrical system may include a power circuit configured to provide a power output, first and second batteries, and first and second switches configured to connect and disconnect the first and second batteries, respectively, to the power output in parallel with one another.
Bushell et al. (US Patent Application Publication No. 2018/0243662) is cited to teach power sources for gift boxes, and more specifically to a gift box device with a self-inflating balloon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/             Primary Examiner, Art Unit 2187